Judgment was entered in the Supreme Court,
Per. Curiam.
The Act in question is entitled “ An Act to promote the improvement of real estate by exempting mortgages and other securities from taxation, except for state purposes, in certain counties of this Commonwealth.” The title makes no reference to the purchase-money of real estate as the intended subject. The enactment is : “ That all mortgages, judgments, recognisances and moneys owing' upon articles of agreement for the sale of real estate, made and executed after the passage of this act, shall be exempt from all taxation except for state purposes ; and that from and after the first day of December next no taxes of any description shall be assessed or collected, except for state purposes, on or from mortgages, judgments, recognisances or moneys owing upon articles of agreement for the sale of real estate, whether made and executed before or after .the passage of this act. Provided, that nothing in this act shall be construed to apply to mortgages, judgments, or articles of agreement given by corporations.” It is very clear that the words “ for the sale of real estate” are confined in their application to agreements for the sale thereof, and do not extend to mortgages, judgments and recognisances. They were introduced to limit the exemption of moneys due upon agreements; otherwise the exemption would extend to agreements of all kinds upon which money might be due, many of which would be purely personal, and have no reference to the improvement of real estate, and thus conflict with the title of the act. Besides, recognisances *53are never given for the sale of real estate, though often given for owelty in partition and upon judicial decrees. The exemption of mortgages is general because they encumber real estate, and by relieving the land from the tax which the mortgagee may by law add to his interest without usury, the. ability of the mortgagor to( improve his real estate is increased. We think the court committed no error in deciding that the mortgage was free from taxation, except for state purposes.
Judgment affirmed.